Title: To Benjamin Franklin from Charles-Guillaume-Frédéric Dumas, 2 November 1779
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin


Monsieur
Lahaie 2e. Nov. 1779
Dans la copie que j’ai eu l’honneur de vous envoyer, de l’avis du College d’Amsterdam, il y a une faute: au lieu du Placard de L. h. P. du 3 Nov. 1779, ce doit être 1756.
Mr. De Neufville me marque avoir été Samedi au Helder, pour y arranger l’avancement de diverses choses: “qu’il y a découvert les menées des Angl. pour y mettre de la confusion s’il étoit possible, & la façon dont se tient la correspondance secrette à Lahaie, savoir: que quelques matelots sont gagnés, pour se quereller de temps en temps avec les nôtres, & semer la discorde parmi les ouvriers, pour qu’ils travaillent le moins possible: qu’il y a un Espion qui sert d’Interprete, Commis de Maison Pye, Rich & Wilkieson, sous prétexte d’assister un des prisonniers Anglois, qui a un crédit de Hope & Compe. pour 1000 florins: qu’il y a une correspondance établie par la voie des bateaux pêcheurs le long de la côte hollandoise; que des vaisseaux armés, du dehors, entrent pour vendre du poisson & épier tout, convoient la Correspondance: Que, du reste, tout va bien, & que, pour ce qui dépend de lui, il croit que les navires pourront être prêts au commencement de la semaine prochaine, &c.”
Je ne suis pas content de l’Auteur des Lettres hollandoises: c’est un étourdi & un indiscret à la fois: il m’a nommé dans une de ses Lettres, & il m’attribue une fausseté puérile. Comme vous les lisez, Monsieur, je vous en parle, autrement je n’aurois pas daigné relever cela. Mr. De S— les reçoit aussi, à ce que l’auteur m’a dit.
Je n’ai pas encore la Résolution que je vous ai annoncée; & par conséquent je n’ai pas encore fait la visite. J’irai voir ce soir si notre Ami est arrivé. Je suis avec un très grand respect, Monsieur, Votre très-humble & très obéissant serviteur
Dumas
 Addressed: à Son Excellence / Monsieur B. Franklin, Esqr. / Min. plenip. des Etats-Unis / &c. / Passy./.
Notation: Dumas 2 Nov. 1779
